DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 23 of U.S. Patent No. (10,966,936 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a  method for treating Alzheimer's disease, comprising: providing a transdermal patch comprised of a composite backing layer comprised of (i) a first layer comprised of a polymer fabric or a polymer film having a stretchability of at least 5% in at least one direction; (ii) a second layer comprised of one or more adhesive polymers; and (iii) a third layer comprised of one or more polymer films; wherein the first and second layers are in contact and the second and third layers are in contact, and wherein the third layer comprises cuts formed at least partially through the layer; and an adhesive matrix drug layer laminated to the third layer, the adhesive matrix drug layer comprising a drug..
Claim 23 of U.S. Patent No. (10,966,936 B2) recites a  method of transdermally administering an active agent, comprising: removing a release liner from the transdermal patch comprising: (a) a composite backing layer comprising: a first layer comprised of a polymer fabric or a polymer film having a stretchability of at least 5% in at least one direction; a second layer comprised one or more adhesive polymers; and a third layer comprised of one or more polymer films, wherein the third layer comprises cuts formed at least partially through the layer; wherein the first layer, second layer, and third layers are arranged in contact as a composite; (b) an adhesive matrix drug layer comprising the active agent, the adhesive matrix drug layer laminated to the third layer; and (c) a release liner; and adhering the transdermal patch to the skin of a patient for a period up to 10 days to deliver the active agent to said patient.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 23 of patent (‘936) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 23 of patent (‘936) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 23 of patent ('936), it is not patentably distinct from claim 23 of patent ('936).
Claim 21 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 23 of U.S. Patent No. (10,966,936 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 21 of the instant application recites a method for treating Alzheimer's disease in a subject, comprising: applying a transdermal patch to skin of the subject, wherein the transdermal patch comprises a composite backing layer comprised of (i) a first layer comprised of a polymer fabric or a polymer film having a stretchability of at least 5% in at least one direction; (ii) a second layer comprised of one or more adhesive polymers; and (iii) a third layer comprised of one or more polymer films; wherein the first and second layers are in contact and the second and third layers are in contact, and wherein the third layer comprises cuts formed at least partially through the layer; and an adhesive matrix drug layer laminated to the third layer, the adhesive matrix drug layer comprising a drug.
Claim 23 of U.S. Patent No. (10,966,936 B2) recites a  method of transdermally administering an active agent, comprising: removing a release liner from the transdermal patch comprising: (a) a composite backing layer comprising: a first layer comprised of a polymer fabric or a polymer film having a stretchability of at least 5% in at least one direction; a second layer comprised one or more adhesive polymers; and a third layer comprised of one or more polymer films, wherein the third layer comprises cuts formed at least partially through the layer; wherein the first layer, second layer, and third layers are arranged in contact as a composite; (b) an adhesive matrix drug layer comprising the active agent, the adhesive matrix drug layer laminated to the third layer; and (c) a release liner; and adhering the transdermal patch to the skin of a patient for a period up to 10 days to deliver the active agent to said patient.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 21 of the current application and claim 23 of patent (‘936) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 23 of patent (‘936) is in effect a “species” of the “generic” invention of current application claim 21.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 21 of the current application is anticipated by claim 23 of patent ('936), it is not patentably distinct from claim 23 of patent ('936).

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The double patenting rejection can be overcome if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786